Citation Nr: 0511749	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO in
New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for residuals of a back 
injury.

(The issue of entitlement to a waiver of the recovery of an 
overpayment of VA improved pension benefits in the original 
amount of $10,452 is the subject of a separate decision of 
the Board).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is in the record.  

In January 2004, the Board denied service connection for 
residuals of a back injury.

On appeal of the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), VA and the veteran, 
represented by counsel, filed a joint motion to vacate and to 
remand the Board's decision on grounds that the Board: (1) 
failed to address the application of VAOPGCPREC 3-2003 and 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) in the 
context of the presumption of soundness; and (2) did not rely 
on independent medical evidence for its determination as to 
whether the veteran's complaints of pain during service 
represented a temporary flare-up or a permanent worsening of 
the veteran's condition. 

In an August 2004 order, the Court granted the parties' 
motion, vacated the Board's decision, and remanded the matter 
to the Board for compliance with the joint motion.

In compliance with the Court's order, the matter is remanded 
to agency of original jurisdiction via the Appeals Management 
Center (AMC) in Washington, DC.




REMAND

In August 2004, the Board notified the veteran of receipt of 
the case after the Court's order and afforded the veteran the 
opportunity to submit addition argument and evidence before 
the Board proceeded with readjudication.  In February 2005, 
the veteran submitted additional argument and evidence and he 
did not waive initial consideration of the evidence by the 
RO. 

Also, as the evidence of record does not contain sufficient 
medical evidence to decide the claim, a medical opinion is 
necessary.  

In light of the above, the case is remanded to the agency of 
original jurisdiction for the following action.  

1.  At this stage of the appeal to 
ensure VCAA compliance with the duty 
to notify, the veteran should be 
provided a letter addressing the 
VCAA in the context of the claim of 
service connection by aggravation 
for residuals of a back injury.  The 
notice should include a request that 
the veteran provide any evidence in 
his possession that pertains to the 
claim.

2.  Arrange to have the veteran's 
file reviewed by an orthopedist to 
determine whether the complaint of 
pain in the thoracic segment of the 
spine, T2-T4, and a negative X-ray, 
documented in service in August 
1968, following a whiplash injury 
immediately prior to service in June 
1968, represented a temporary flare-
up of symptoms or a permanent 
worsening of the pre-service injury. 

The physician is asked to 
comment on the clinical 
significance that after service 
the veteran was treated for 
back and shoulder pain in the 
early 1980s and then again in 
2002 in the context of whether 
the complaint of pain in 
service represented a temporary 
flare-up or a permanent 
worsening of the pre-service 
injury. 

In formulating the opinion, the 
physician is to consider 
whether "it is at least as 
likely as not" that the 
complaint of pain during 
service represented 
"aggravation" of the pre-
service injury. 

The term "at least as likely 
as not" does not mean "within 
the realm of possibility", 
rather it means that the weight 
of the medical evidence both 
for and against the conclusion 
is so evenly divided that it is 
as medically sound to find in 
favor of causation as it is to 
find against causation. 

The term "aggravation" means 
a permanent worsening of the 
underlying condition as 
contrasted to a temporary 
worsening of symptoms.   

2.  After completion of the above, 
adjudicate the claim, considering the 
additional evidence submitted by the 
veteran.  In applying the presumption of 
soundness, consider the following.  

Where as here, a back injury was not 
noted on examination for service, 
the veteran is presumed to have been 
sound upon entry.  The burden then 
falls on the government to rebut the 
presumption of soundness by clear 
and unmistakable evidence that the 
veteran's disability was both 
preexisting and not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1153; 
VAOPGCPREC 3-2003; and Wagner v. 
Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

If the benefit sought is denied, prepare 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




